DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 17 are objected to because of the following informalities:
Claim 5, line 2: “form a boat” should read –from a boat--.  
Claim 17, line 2: “form a boat” should read –from a boat--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 14-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kavanaugh (US Pub. 7,614,179 B2).
Regarding claim 1, Kavanaugh discloses a fishing line accessory comprising: 
a body assembly including a slot for receiving a fishing line without requiring that the fishing line be cut (Col. 2, lines 15-23: “Without limitation, an advantage of the present invention is to provide a device that quickly attaches to a line without crimping, clamping, wedging, deforming or otherwise pinching the device or a portion of the device to the line. The device of the present invention includes a main body, line receiving member, or central member having a proximal and distal end and a channel, slot, aperture, or central access extending between at least a portion of the proximal end and the distal end”);
and at least one toolless retention assembly for releasably affixing the fishing line within the slot (Col. 4, lines 34-35: “When tension is applied to line 41 barbs 36 and 38 inhibit line 40 from slipping out of slot 20”);
wherein the slot and the at least one toolless retention assembly are configured to allow the body assembly to longitudinally slide along the fishing line (Col. 3, lines 61-67: “By providing tapered or conical projections 24-30, as the line 40 is inserted in slot 20 and under barbs 36 and 38 the line presses against the projections and the base of the projections grip the line 40. Alternatively, those skilled in the art will appreciate that the projections may be deleted from sidewall 32 or 34 to allow the rope to slip freely through aperture 18 and under barbs 36 and 38 and past barb ridges 37”).
Regarding claim 2, Kavanaugh discloses the body assembly includes one or more of: 
a sinker body assembly; a float body assembly; and a planer body assembly (Col. 1, lines 24-29: “the user may decide to add weights, a bobber or other device to the line. Preferably, the additional objects could be added to the line without removing the hook or reel from the line. Devices have been described in an attempt to allow for quick attachment to a line”).
Regarding claim 3, Kavanaugh discloses the sinker body assembly has a density greater than water (Col. 4, lines 46-48: “The density of the material and size of the member may be selected to create the member having a desired weight”).
Regarding claim 4, Kavanaugh discloses the float body assembly has a density less than water (Col. 4, lines 46-48: “The density of the material and size of the member may be selected to create the member having a desired weight”).
Regarding claim 6, Kavanaugh discloses the at least one toolless retention assembly includes: 
a first toolless retention assembly positioned at a first distal end of the body assembly; and a second toolless retention assembly positioned at a second distal end of the body assembly (Fig. 2, barbs 36 and 38 are located at both ends of the body).
Regarding claim 7, Kavanaugh discloses the at least one toolless retention assembly includes: a nonlinear passage through which the fishing line may pass upon being manipulated in at least two axes (Fig. 3, line has to pass through a two-dimensional plane to be secured by barbs 36 and 38).
Regarding claim 8, Kavanaugh discloses the slot is configured to allow the fishing line to travel in the z-axis and the nonlinear passage of the at least one toolless retention assembly requires the fishing line to be manipulated in the z-axis plus the x-axis and/or the y-axis in order to enter the slot (The slot is capable of allowing sliding of the line as disclosed in claim 1. Col. 3, lines 61-67: “By providing tapered or conical projections 24-30, as the line 40 is inserted in slot 20 and under barbs 36 and 38 the line presses against the projections and the base of the projections grip the line 40. Alternatively, those skilled in the art will appreciate that the projections may be deleted from sidewall 32 or 34 to allow the rope to slip freely through aperture 18 and under barbs 36 and 38 and past barb ridges 37”).
Regarding claim 14, Kavanaugh discloses a fishing line accessory comprising: 
a body assembly including a slot for receiving a fishing line without requiring that the fishing line be cut (Col. 2, lines 15-23: “Without limitation, an advantage of the present invention is to provide a device that quickly attaches to a line without crimping, clamping, wedging, deforming or otherwise pinching the device or a portion of the device to the line. The device of the present invention includes a main body, line receiving member, or central member having a proximal and distal end and a channel, slot, aperture, or central access extending between at least a portion of the proximal end and the distal end”) wherein the body assembly includes one or more of: 
a sinker body assembly, a float body assembly and a planer body assembly (Col. 1, lines 24-29: “the user may decide to add weights, a bobber or other device to the line. Preferably, the additional objects could be added to the line without removing the hook or reel from the line. Devices have been described in an attempt to allow for quick attachment to a line”); 
and at least one toolless retention assembly for releasably affixing the fishing line within the slot including a nonlinear passage through which the fishing line may pass upon being manipulated in at least two axes (Col. 4, lines 34-35: “When tension is applied to line 41 barbs 36 and 38 inhibit line 40 from slipping out of slot 20”. Fig. 3, line has to pass through a two-dimensional plane to be secured by barbs 36 and 38); 
wherein the slot and the at least one toolless retention assembly are configured to allow the body assembly to longitudinally slide along the fishing line (Col. 3, lines 61-67: “By providing tapered or conical projections 24-30, as the line 40 is inserted in slot 20 and under barbs 36 and 38 the line presses against the projections and the base of the projections grip the line 40. Alternatively, those skilled in the art will appreciate that the projections may be deleted from sidewall 32 or 34 to allow the rope to slip freely through aperture 18 and under barbs 36 and 38 and past barb ridges 37”).
Regarding claim 15, Kavanaugh discloses the sinker body assembly has a density greater than water (Col. 4, lines 46-48: “The density of the material and size of the member may be selected to create the member having a desired weight”).
Regarding claim 16, Kavanaugh discloses the float body assembly has a density less than water (Col. 4, lines 46-48: “The density of the material and size of the member may be selected to create the member having a desired weight”).
Regarding claim 18, Kavanaugh discloses the at least one toolless retention assembly includes: 
a first toolless retention assembly positioned at a first distal end of the body assembly; and a second toolless retention assembly positioned at a second distal end of the body assembly (Fig. 2, barbs 36 and 38 are located at both ends of the body).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kavanaugh (US Pub. 7,614,179 B2) in view of Vergara (US Pub. 2019/0053479 A1).
Regarding claim 5, Kavanaugh discloses the claimed invention except for as taught by Vergara, the planer body assembly is configured to maintain a portion of the fishing line a desired distance away from a boat (Pg. 3, [0042], lines 13-18: “The lift forces generated at the leading edge 14 when using foil design over the traditional non-foil designs are advantageous and result in longer distances that the planer board assembly 10 will be able to attain from the rod tip compared to the amount of line released from the fishing reel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line accessory of Kavanaugh to include the planer of Vergara to keep the hook spaced away from the boat.
Regarding claim 17, Kavanaugh discloses the claimed invention except for as taught by Vergara, the planer body assembly is configured to maintain a portion of the fishing line a desired distance away from a boat (Pg. 3, [0042], lines 13-18: “The lift forces generated at the leading edge 14 when using foil design over the traditional non-foil designs are advantageous and result in longer distances that the planer board assembly 10 will be able to attain from the rod tip compared to the amount of line released from the fishing reel”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line accessory of Kavanaugh to include the planer of Vergara to keep the hook spaced away from the boat.

Claims 9-11 and 19-21 are rejected under 35 U.S.C.103 as being unpatentable over Kavanaugh (US Pub. 7,614,179 B2) in view of Ancona (US Pub. 2016/0309691 A1).
Regarding claim 9, Kavanaugh discloses the claimed invention except for as taught by Ancona, a line locking assembly configured to affix the fishing line accessory to the fishing line to prevent longitudinal movement of the fishing line accessory along the fishing line (Pg. 1, [0009]: “A line lock is slidably attached to the portion of the line extending from the top of the fish bait container. The preferred line lock can easily be removed without disturbing other components. The line lock grips a portion of the line. The gripped portion of the line is user-selectable. The line lock is larger than the aperture in the top of the fish bait container. Thus, the fish bait container cannot ascend beyond the line lock. The line lock thus defines the depth at which the fish bait container will float. When the line lock is removed, the bait dispenser will float on and dispense bait at the surface”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line accessory of Kavanaugh to include the line locking assembly of Ancona to allow the depth of the hook to be controlled.
Regarding claim 10, Kavanaugh as modified by Ancona discloses the claimed invention in addition to as taught by Ancona, the line locking assembly includes: 
a locking trough configured to snuggly receive a portion of the fishing line and releasably affix the fishing line to the fishing line accessory, thus preventing longitudinal movement of the fishing line accessory along the fishing line (Pg. 2, [0017], lines 7-8: “the line lock may include a body, with the gripping member being a narrow slit in the body that grips a line”).
Regarding claim 11, Kavanaugh as modified by Ancona discloses the claimed invention in addition to as taught by Ancona, the slot is configured to allow the fishing line to travel in the z-axis and the locking trough requires the fishing line to be manipulated in the x-axis and/or the y-axis in order to prevent longitudinal movement of the fishing line accessory along the fishing line (The slot of Kavanaugh allows free movement of the line as discussed in claim 1. If the fishing line is inserted into the locking slot of Ancona, the line would be inhibited from moving unless it were removed from the slot).
Regarding claim 19, Kavanaugh discloses a fishing line accessory comprising: 
a body assembly including a slot for receiving a fishing line without requiring that the fishing line be cut (Col. 2, lines 15-23: “Without limitation, an advantage of the present invention is to provide a device that quickly attaches to a line without crimping, clamping, wedging, deforming or otherwise pinching the device or a portion of the device to the line. The device of the present invention includes a main body, line receiving member, or central member having a proximal and distal end and a channel, slot, aperture, or central access extending between at least a portion of the proximal end and the distal end”);
at least one toolless retention assembly for releasably affixing the fishing line within the slot including a nonlinear passage through which the fishing line may pass upon being manipulated in at least two axes (Col. 4, lines 34-35: “When tension is applied to line 41 barbs 36 and 38 inhibit line 40 from slipping out of slot 20”. Fig. 3, line has to pass through a two-dimensional plane to be secured by barbs 36 and 38);
However, Kavanaugh does not disclose as taught by Ancona, a line locking assembly configured to affix the fishing line accessory to the fishing line to prevent longitudinal movement of the fishing line accessory along the fishing line (Pg. 1, [0009]: “A line lock is slidably attached to the portion of the line extending from the top of the fish bait container. The preferred line lock can easily be removed without disturbing other components. The line lock grips a portion of the line. The gripped portion of the line is user-selectable. The line lock is larger than the aperture in the top of the fish bait container. Thus, the fish bait container cannot ascend beyond the line lock. The line lock thus defines the depth at which the fish bait container will float. When the line lock is removed, the bait dispenser will float on and dispense bait at the surface”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line accessory of Kavanaugh to include the line locking assembly of Ancona to allow the depth of the hook to be controlled.
Regarding claim 20, Kavanaugh as modified by Ancona discloses the claimed invention in addition to as taught by Ancona, the line locking assembly includes: 
a locking trough configured to snuggly receive a portion of the fishing line and releasably affix the fishing line to the fishing line accessory, thus preventing longitudinal movement of the fishing line accessory along the fishing line (Pg. 2, [0017], lines 7-8: “the line lock may include a body, with the gripping member being a narrow slit in the body that grips a line”).
Regarding claim 21, Kavanaugh as modified by Ancona discloses the claimed invention in addition to as taught by Ancona, the slot is configured to allow the fishing line to travel in the z-axis and the locking trough requires the fishing line to be manipulated in the x-axis and/or the y-axis in order to prevent longitudinal movement of the fishing line accessory along the fishing line (The slot of Kavanaugh allows free movement of the line. If the fishing line is inserted into the locking slot of Ancona, the line would be inhibited from moving unless it were removed from the slot).

Claims 12-13 and 22-23 are rejected under 35 U.S.C.103 as being unpatentable over Kavanaugh (US Pub. 7,614,179 B2) in view of Ancona (US Pub. 2016/0309691 A1), and further in view of Simpson (US Pub. 3,867,783).
Regarding claim 12, Kavanaugh as modified by Ancona discloses the claimed invention except for as taught by Simpson, a pinning assembly configured to be snuggly received in the slot to releasably affix the fishing line to the slot, thus preventing longitudinal movement of the fishing line accessory along the fishing line (Fig. 3, line locking element 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line accessory of Kavanaugh as modified by Ancona to include the pinning assembly of Simpson to provide redundancy to the line lock. 
Regarding claim 13, Kavanaugh as modified by Ancona and Simpson discloses the claimed invention in addition to as taught by Simpson, the pinning assembly includes: 
a plug assembly configured to be received in a distal end of the slot (Fig. 3, line locking element 14).
Regarding claim 22, Kavanaugh as modified by Ancona discloses the claimed invention except for as taught by Simpson, a pinning assembly configured to be snuggly received in the slot to releasably affix the fishing line to the slot, thus preventing longitudinal movement of the fishing line accessory along the fishing line (Fig. 3, line locking element 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing line accessory of Kavanaugh as modified by Ancona to include the pinning assembly of Simpson to provide redundancy to the line lock. 
Regarding claim 23, Kavanaugh as modified by Ancona and Simpson discloses the claimed invention in addition to as taught by Simpson, the pinning assembly includes: 
a plug assembly configured to be received in a distal end of the slot (Fig. 3, line locking element 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642